DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Display Apparatus, Control Method Thereof and Storage Medium for Displaying a Background Image Around Each of a Plurality of Images

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0026644 A1 (“Endo”) in view of US 2010/0054584 A1 (“Schadt”).
Regarding claim 1, Endo teaches a display apparatus ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) comprising:
a display device ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) capable of displaying a plurality of images in a respective plurality of regions (Fig. 7D) and capable of changing at least one of a plurality of parameters including a luminance intensity ([8]-[9], [72]-[73]), a color gamut ([8]-[9], [72]-[73]) for each of the plurality of regions ([8]-[9], [72]-[73]; Fig. 7D); and
at least one processor or circuit configured to function as a display control unit ([65]-[73]; Fig. 1 at 18, 26, 28) configured to control, when the display device is caused 
Endo does not expressly teach displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions. However, Schadt teaches displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same ([33]). When the teachings of Schadt is applied in a situation such as that shown in Fig. 7D of Endo, the background images are visually the same between the plurality of regions. The suggestion to combine the teaching of Endo with the teaching of Schadt is present as both teach displaying a plurality of images concurrently. The motivation is to enhance the user experience (Schadt [1]). Thus, before the effective filing date of the current application, the combination of Endo and Schatt would have rendered obvious, to one of ordinary skill in the art, the limitation of displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions.
Regarding claim 3, Endo further teaches wherein the display control unit displays the plurality of images side-by-side on a single screen of the display device (Fig. 7D).
Regarding claim 5, Schadt further teaches wherein the display control unit performs displaying and a correction such that the appearance of the plurality of 
Regarding claim 11, Endo teaches a method of controlling a display apparatus ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) including a display device ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) capable of displaying a plurality of images in a respective plurality of regions (Fig. 7D) and capable of changing at least one of a plurality of parameters including a luminance intensity ([8]-[9], [72]-[73]), a color gamut ([8]-[9], [72]-[73]) for each of the plurality of regions ([8]-[9], [72]-[73]; Fig. 7D); and
at least one processor or circuit configured to function as a display control unit ([65]-[73]; Fig. 1 at 18, 26, 28) configured to control, when the display device is caused to display the plurality of images in the respective plurality of regions, the display device to display the plurality of images (Fig. 7D).
Endo does not expressly teach displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions. However, Schadt teaches displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same ([33]). When the teachings of Schadt is applied in a situation such as that shown in Fig. 7D of Endo, the background images are visually the same between the plurality of regions. The suggestion to combine the teaching of Endo with the teaching of Schadt is present as both teach displaying a plurality of images concurrently. The motivation is to enhance the user experience (Schadt [1]). Thus, before the effective filing date of the a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions.
Regarding claim 12, Endo teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as a unit of a display apparatus ([65]-[73]; Fig. 1 at 18, 20, 22, 24, 26, 27, 28), the display apparatus ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) comprising:
a display device ([8]-[9], [72]-[73]; Figs. 1, 2, 7D) capable of displaying a plurality of images in a respective plurality of regions (Fig. 7D) and capable of changing at least one of a plurality of parameters including a luminance intensity ([8]-[9], [72]-[73]), a color gamut ([8]-[9], [72]-[73]) for each of the plurality of regions ([8]-[9], [72]-[73]; Fig. 7D); and
at least one processor or circuit configured to function as a display control unit ([65]-[73]; Fig. 1 at 18, 26, 28) configured to control, when the display device is caused to display the plurality of images in the respective plurality of regions, the display device to display the plurality of images (Fig. 7D).
Endo does not expressly teach displaying a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions. However, Schadt teaches displaying a plurality of background images each of which is displayed around a respective one of the plurality of images a plurality of background images each of which is displayed around a respective one of the plurality of images such that an appearance of the plurality of background images is visually the same between the plurality of regions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0026644 A1 (“Endo”) in view of US 2010/0054584 A1 (“Schadt”) as applied to claim 1 above, and further in view of US 6573928 B1 (“Jones”).
Regarding claim 10, Endo and Schadt do not expressly teach wherein the display device is capable of setting a full range or a limited range as a display range, and wherein the display control unit sets a pixel value corresponding to the display range as a pixel value of a background color. Jones teaches wherein the display device is capable of setting a full range or a limited range as a display range, and wherein the display control unit sets a pixel value corresponding to the display range as a pixel value of a color (13:34-44). The suggestion to modify the combination of Endo and Schadt by the teaching of Jones is present as all teach displays. The motivation is to save memory. Thus, before the effective filing date of the current application, the wherein the display device is capable of setting a full range or a limited range as a display range, and wherein the display control unit sets a pixel value corresponding to the display range as a pixel value of a background color.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the formal objections above are adequately addressed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Gene W Lee/Primary Examiner, Art Unit 2692